Citation Nr: 1137576	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  08-05 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity. 

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2011, the Veteran testified at a videoconference hearing at the RO before the undersigned.  A copy of the transcript of that hearing is of record.  

In a November 2010 rating decision, the RO denied entitlement to service connection for ischemic heart disease.  Thereafter, in a January 2011 statement, the Veteran's representative submitted a request for reconsideration of that decision.  The matter of entitlement to service connection for ischemic heart disease has been raised by the record, but has not been finally adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further development on the matters of entitlement to initial evaluations in excess of 10 percent for peripheral neuropathy of the right and left lower extremities is warranted.

The Veteran last had a VA examination to evaluate his service-connected peripheral neuropathy of the lower extremities in February 2009.  During his June 2011 hearing, the Veteran testified that his peripheral neuropathy had gotten significantly worse since that time, with symptomatology of increased pain, numbness extending to his toes, skin tissue damage, and weakness.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Accordingly, the AMC should arrange for the Veteran to undergo a VA examination at an appropriate VA medical facility to determine the severity of his service-connected peripheral neuropathy of the bilateral lower extremities.

The claims file reflects that the Veteran has received VA medical treatment for his service-connected peripheral neuropathy of the lower extremities from the VA Outpatient Clinic (VAOPC) in Mobile, Alabama; however, as the claims file only includes treatment records from that provider dated up to January 2010, any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

During his June 2011 hearing, the Veteran indicated that he had received treatment from a private physician, C. P., M. D., for his service-connected peripheral neuropathy disabilities.  Records from that private treatment provider should be requested and associated with the claims file.  38 C.F.R. § 3.159(c) (2010). 



(CONTINUED NEXT PAGE)

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA clinical records pertaining to the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities from the Mobile VAOPC for the period from January 2010 to the present.

Obtain any private treatment records pertaining to treatment for peripheral neuropathy of the lower extremities from C. P., M. D., for the period from February 2008 to the present.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  

All attempts to procure the above records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Once the foregoing development has been accomplished to the extent possible, and the requested records have been associated with the claims file, the Veteran is to be scheduled for a VA peripheral nerves examination to determine the severity of his service-connected peripheral neuropathy of the lower extremities.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the examiner conducting the examination for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should provide an accurate and fully descriptive assessment of the Veteran's peripheral neuropathy of the lower extremities, including specific discussion on whether moderate or severe incomplete paralysis of the external popliteal nerve (common peroneal) OR whether complete paralysis of the external popliteal nerve (common peroneal) is shown in each lower extremity.  The examiner should include a complete rationale for the findings and opinions expressed in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations--specifically to include consideration of all of the evidence added to the record since the July 2009 SSOC.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

